Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 12/13/2021.
Claims 1-24 are pending.
Claims 3 and 14 are cancelled.

Response to Argument
Applicant’s arguments, see page 10, filled on 12/13/2021, with respect to Double Patenting Rejection of claims 1-24 have been fully considered and the Double Patenting Rejection is sustained until a Terminal Disclaimer with respect to US Patent No. 10,470,203 is filled.
Applicant’s arguments, see page 10, filled on 12/13/2021 with respect to Claims Objection of claims 2-11 and 13-24 have been fully considered and are persuasive. The Claims Objection is withdrawn.
Applicant’s arguments, see page 11, filled on 12/13/2021 with respect to 35 U.S.C. §102 of claims 1-7, 9-18, and 20-24 have been fully considered and are persuasive. The rejection of 35 U.S.C. §102 has been withdrawn.
Applicant’s arguments, see page 12, filled on 12/13/2021 with respect to 35 U.S.C. §103 of claims 8 and 19 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Halahati et al. (US Patent No 10,470,203) (referred as Halahati’s 203).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Halahati et al. (US Patent No 10,470,203) (referred as Halahati’s 203) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Halahati’s 203 discloses a method of operating a user equipment in a radio access network, the user equipment being configured with a reference time resource available in at least one slot, for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R, each of the at least one slot having a slot duration that is based on a number N of symbols in the slot, the user equipment being further configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration, the method comprising (see claim 1, lines 1-8): 
transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity P (see claim 1, lines 17-22), 

Regarding claim 2, Halahati’s 203 discloses A user equipment for a radio access network, the user equipment being configured with: 
a reference time resource available in at least one slot, for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R, each of the at least one slot having a slot duration that is based on a number N of symbols in the slot (see claim 4, lines 1-15); 
a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration (see claim 4, lines 1-8); and 
the user equipment being configured for transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity ¶ (see claim 4, lines 23-25).

Regarding claim 3, Halahati’s 203 discloses The user equipment according to claim 2, wherein the periodicity P corresponds to one of 2 and 7 symbols (see claim 1, lines 15-16).

Regarding claim 4, Halahati’s 203 discloses The user equipment according to claim 2, wherein at least one of: the scheduling request message is transmitted over at least one symbol; and the reference time resource comprises at least one symbol (see claim 3).

Regarding claim 5, Halahati’s 203 discloses The user equipment according to claim 2, wherein the scheduling request message is a physical control channel message (see claim 1, lines 1-8).

Regarding claim 6, Halahati’s 203 discloses The user equipment according to claim 2, wherein at least one of: at least one of the periodicity P and the reference symbol R is semi-statically configured; and at least one of the periodicity P and the reference symbol R is configured utilising Radio Resource Control signaling(see claim 1, lines 11-12).

Regarding claim 7, Halahati’s 203 discloses The user equipment according to claim 2, wherein the periodicity P and the reference symbol R are configured with the same message or with different messages (see claim 1, lines 1-8).

Regarding claim 8, Halahati’s 203 discloses The user equipment according to claim 2, wherein the request transmission symbol T is earlier in a slot than the reference symbol R of the same slot (see claim 1, lines 8-10).

Regarding claim 9, Halahati’s 203 discloses The user equipment according to claim 2, wherein the user equipment is configured with a slot offset, the slot offset indicating a starting slot from which the reference time resource is available (see claim 1, lines 10).

Regarding claim 10, Halahati’s 203 discloses. The user equipment according to claim 2, wherein the scheduling request message comprises one of 1 and 2 bits (see claim 1, lines 15-16).

Regarding claim 11, Halahati’s 203 discloses The user equipment according to claim 2, wherein 1 bit of the scheduling request message indicates whether the user equipment requests resources for transmission by the user equipment (see claim 1, lines 1-8).

Regarding claim 12, Halahati’s 203 discloses A method of operating a radio node in a radio access network, the method comprising: configuring a user equipment with a reference time resource available in at least one slot for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R, each of the at least one slot having a slot duration that is based on a number N of symbols in the slot (see claim 1, lines 1-8), the user equipment also being configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration (see claim 1, lines 1-8); and receiving a scheduling request message at a request reception symbol RC which is based on the reference symbol R and the periodicity ¶ (see claim 1, lines 1-8).

Regarding claim 13, Halahati’s 203 discloses A radio node for a radio access network, the radio node being configured to: configure a user equipment with a reference time resource available in at least one slot for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R, each of the at least one slot having a slot duration that is based on a number N of symbols in the slot (see claim 7, lines 1-8), the user equipment also being configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration (see claim 7, lines 12-14); and receive a scheduling request message at a request reception symbol RC which is based on the reference symbol R and the periodicity ¶ (see claim 7 lines 21-23).

Regarding claim 14, Halahati’s 203 discloses The radio node according to claim 13, wherein the periodicity P corresponds to one of 2 and 7 symbols (see claim 7, lines 18-19).

Regarding claim 15, Halahati’s 203 discloses The radio node according to claim 13, wherein at least one of: the scheduling request message is transmitted over at least one symbol; and the reference time resource comprises at least one symbol (see claim 7, lines 19).

Regarding claim 16, Halahati’s 203 discloses The radio node according to claim 13, wherein the scheduling request message is a physical control channel message (see claim 7, lines 22).

Regarding claim 17, Halahati’s 203 discloses The radio node according to claim 13, wherein at least one of: at least one of the periodicity P and the reference symbol R is semi-statically configured; and at least one of the periodicity P and the reference symbol R is configured utilising Radio Resource Control signaling (see claim 8).

Regarding claim 18, Halahati’s 203 discloses The radio node according to claim 13, wherein the periodicity P and the reference symbol R are configured with the same message or with different messages (see claim 4, lines 8).

Regarding claim 19, Halahati’s 203 discloses The radio node according to claim 13, wherein the request transmission symbol T is earlier in a slot than the reference symbol R of the same slot (see claim 4, lines 18-19).

Regarding claim 20, Halahati’s 203 discloses The radio node according to claim 13, wherein the user equipment is configured with a slot offset, the slot offset indicating a starting slot from which the reference time resource is available (see claim 7, lines 12-14).

Regarding claim 21, Halahati’s 203 discloses The radio node according to claim 13, wherein the scheduling request message comprises one of 1 and 2 bits (see claim 7, lines 18-19).

Regarding claim 22, Halahati’s 203 discloses The radio node according to claim 13, wherein 1 bit of the scheduling request message indicates whether the user equipment requests resources for transmission by the user equipment (see claim 7, lines 19).

Regarding claim 23, Halahati’s 203 discloses A computer storage medium storing an executable computer program that, when executed, causes processing circuitry to at least one of control and perform a method of operating a user equipment in a radio access network (see claim 4, lines 1-8), the user equipment being configured with a reference time resource available in at least one slot, for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R, each of the at least one slot having a slot duration that is based on a number N of symbols in the slot, the user equipment being further configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration (see claim 4, lines 13-16), the method comprising: transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity ¶ (see claim 4, lines 17-22).

Regarding claim 24, Halahati’s 203 discloses A computer storage medium storing an executable computer program that, when executed, causes processing circuitry to at least one of control and perform a method of operating a radio node in a radio access network (see claim 7, lines 1-5), the method comprising: configuring a user equipment with a reference time resource available in at least one slot for transmission of a scheduling request by the user equipment, the reference time resource comprising a reference symbol R (see claim 7, lines 6-12), each of the at least one slot having a slot duration that is based on a number N of symbols in the slot (see claim 7, 14-16), the user equipment also being configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration; and receiving a scheduling request message at a request reception symbol RC which is based on the reference symbol R and the periodicity (see claim 7, lines 21-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-18, and 20-24 are rejected under 35 U.S.C. 103 unpatentable over Xiong et al. (US 20190045529) in view of LI et al. (US 20190029046.

Regarding claim 1, Xiong discloses a method of operating a user equipment in a radio access network [¶¶ 14, 57; a method UE (601 and 602) may be configured to connect, e.g., communicatively couple, with a radio access network (RAN) 610], the user equipment being configured with a reference time resource available in at least one slot, for transmission of a scheduling request by the user equipment [¶¶ 21, 117-118; uplink control channel (PUCCH) resource utilized in new radio (NR) must accommodate the various potential time resources, referred to as “slots” being utilized for transmission for a scheduling request], the reference time resource comprising a reference symbol R [¶¶ 118; SR starting symbol #1/ (reference symbol R) can be configured as a part of the PUCCH resource/reference time resource], each of the at least one slot having a slot duration that is based on a number N of symbols in a slot [¶¶ 119, ; a set of symbols in a slot of a TDD frame for reception of DL control signals], the user equipment being further configured with a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration [¶ 26; SR configured with 2 -symbol periodicity, where the SR is transmitted in symbol #0, 2, 4, 6, 8, 10, 12, and the starting symbol in PUCCH resource is 1], the method comprising: 
transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity [¶ 118; transmitting the SR at symbol #0, 2, 4, 6, 8, 10, 12 of the PUCCH resource/(request transmission symbol T) based on the SR starting at symbol #1/(reference symbol R) and the 2-symbol periodicity/(periodicity P)].
Although, Xiong discloses all aspects of claim invention set forth above, but does not explicitly disclose the periodicity P of 7 symbols.
However, LI discloses the periodicity P of 7 symbols [¶¶ 85, 90; transmit periodic or aperiodic SRS transmission subframe, data at a symbol location of the SRS is required to be punched away during PUSCH resource mapping, that is, the symbol 7 ].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “the periodicity P of 7 symbols” as taught by LI in the system of Xiong, so that it would providing a periodic or [see LI, 17].

Regarding claim 2, Xiong discloses a user equipment for a radio access network [¶¶ 14, 57; UE (601 and 602) is configured to connect, e.g., communicatively couple, with a radio access network (RAN) 610, also see Fig. 7, electronic device 700], the user equipment comprising:
processing circuitry configured with: 
a reference time resource available in at least one slot, for transmission of a scheduling request by the user equipment [¶¶ 21, 117-118; uplink control channel (PUCCH) resource/(reference time resource) utilized in new radio (NR) must accommodate the various potential time resources, referred to as "slots" being utilized for transmission for a scheduling request], the reference time resource comprising a reference symbol R [¶¶ 118; SR starting symbol/(reference symbol R) can be configured as a part of the PUCCH resource/(reference time resource)], each of the at least one slot having a slot duration that is based on a number N of symbols in the slot [Fig. 5, ¶¶ 54-57, 119; a set of symbols in a slot of a TDD frame for reception of DL control signals]; 
a requesting periodicity P indicating a periodicity with a time period shorter than the slot duration [¶¶ 26, 54; SR configured with 2-symbol periodicity/(requesting periodicity P) with time period shorter than the slot duration]; and 
a transmitter configured:
 for transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity ¶ [¶ 118; the UE is configured for transmitting a SR/(scheduling request)  at symbol #0, 2, 4, 6, 8, 10, 12 of the PUCCH resource/(request transmission symbol T) based on the SR starting at symbol #1/(reference symbol R) and the 2-symbol periodicity/(periodicity P)].
Although, Xiong discloses all aspects of claim invention set forth above, but does not explicitly disclose the periodicity P of 7 symbols.
However, LI discloses the periodicity P of 7 symbols [¶¶ 85, 90; transmit periodic or aperiodic SRS transmission subframe, data at a symbol location of the SRS is required to be punched away during PUSCH resource mapping, that is, the symbol 7 ].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “the periodicity P of 7 symbols” as taught by LI in the system of Xiong, so that it would providing a periodic or aperiodic SRS transmission subframe, the SRS may be located on a last symbol of a first time slot of the PUSCH, or a first symbol or last symbol or second last symbol of a second time slot of the PUSCH [see LI, 17].

Regarding claim 3, the combined system of Xiong and LI discloses the user equipment according to claim 2.
Xiong further discloses wherein the periodicity P corresponds to one of 2 and 7 symbols [¶ 117; wherein the 2-symbol periodicity/(periodicity P) corresponds to the reoccurring at symbol #s 3, 5, 7, 9, 11, 13].

Regarding claim 4, the combined system of Xiong and LI discloses the user equipment according to claim 2, 
Xiong further discloses wherein at least one of: the scheduling request message is transmitted over at least one symbol [¶ 121; the DL control region with maximum CORESET duration (e.g., 3 symbols in a slot) in time].; and the reference time resource comprises at least one symbol [Fig. 5, ¶¶ 31, 55, Table 1; PUCCH format occasions within 14-symbols slot on symbol indices 2, 6, and 10].

Regarding claim 5, the combined system of Xiong and LI discloses the user equipment according to claim 2
Xiong further discloses wherein the scheduling request message is a physical control channel message [¶¶ 55, 58; the SR configured on PUCCH format].

Regarding claim 6, the combined system of Xiong and LI discloses the user equipment according to claim 2.
Xiong further discloses wherein at least one of: 
at least one of the periodicity P and the reference symbol R is semi-statically configured [¶ 41; a configured SR transmission opportunity collides with either DL or unknown symbols (if the latter is also semi-statically configured) in time]; and 
at least one of the periodicity P and the reference symbol R is configured utilising Radio Resource Control signaling [¶¶ 49, 124, 133; configured SR resources being received in radio resource control (RRC) signaling].

Regarding claim 7, the combined system of Xiong and LI discloses the user equipment according to claim 2.
Xiong further discloses wherein the periodicity P and the reference symbol R are configured with the same message or with different messages [¶ 120; the SR periodicity and starting symbol in downlink control information (DCI) of the same message].

Regarding claim 9, the combined system of Xiong and LI discloses the user equipment according to claim 2.
Xiong further discloses wherein the user equipment is configured with a slot offset, the slot offset indicating a starting slot from which the reference time resource is available [¶¶ 55, 128; scheduling request (SR) resources specifying SR transmission within physical uplink control channel (PUCCH) resources comprising a bitmap over slot symbols wherein each bit in the bitmap indicate starting symbol position of the PUCCH occasion within a slot].

Regarding claim 10, the combined system of Xiong and LI discloses the user equipment according to claim 2.
Xiong further discloses wherein the scheduling request message comprises one of 1 and 2 bits [¶¶ 58, 128; a bitmap [1 0 1 0 1 0 0] may be used where each bit corresponds to each PUCCH format occasion and `1` indicates that particular PUCCH format occasion is allowed for SR transmission].

Regarding claim 11, the combined system of Xiong and LI discloses the user equipment according to claim 2.
Xiong further discloses wherein 1 bit of the scheduling request message indicates whether the user equipment requests resources for transmission by the user equipment [¶ 58; a bitmap [1 0 1 0 1 0 0] may be used where each bit corresponds to each PUCCH format occasion and `1` indicates that particular PUCCH format occasion is allowed for SR transmission].

Regarding claim 12, the claim recites the method of operating a radio node in a radio access network for performing the method steps of claim 1; therefore, claim 12 is rejected along the same rationale that rejected claim 1.

Regarding claim 13, the claim recites the a radio node in a radio access network (see Xiong, Fig. 7 ¶ 82) for performing the method steps of claim 13; therefore, claim 24 rejected along the same rationale that rejected claim 13.

Regarding claims 14-18 and 20-22, the claims recite the method of operating a radio node in a radio access network for performing the method steps of claim 3-7 and 9-11, respectively; therefore, claims 14-18 and 20-22 are rejected along the same rationale that rejected claims 3-7 and 9-11, respectively.

Regarding claim 23, the claim recites the computer storage medium storing an executable computer program for performing the method steps of claim 1; therefore, claim 23 is rejected along the same rationale that rejected claim 1.



Claims 8 and 19 are rejected under 35 U.S.C. 103 unpatentable over Xiong et al. (US 20190045529) in view of LI et al. (US 20190029046), and further in view of Papasakellariou (US 2018/0124815).

Regarding claim 8, the combined system of Xiong and LI discloses the user equipment according to claim 2, but does not explicitly disclose wherein the request transmission symbol T is earlier in a slot than the reference symbol R of the same slot.
However, Papasakellariou discloses wherein the request transmission symbol T is earlier in a slot than the reference symbol R of the same slot [¶ 101; transmit PUSCH in earlier slot symbols and PUCCH in later slot symbols, wherein the M.sub.PUXCH RBs for a total or M.sub.sc.sup.PUXCH=M.sub.PUXCHN.sub.sc.sup.RB SCs 640 for a PUSCH transmission BW ("X"="S") or for a PUCCH transmission BW ("X"="C")].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the request transmission symbol T is earlier in a slot than the reference symbol R of the same slot” as taught by Papasakellariou in the system of Xiong, so that it would providing dynamic resource availability for transmission of scheduling requests (SRs) from user equipments (UEs) [see Papasakellariou, 4].



Conclusion
In additional to references cited that are used for rejection as set forth above, BAE et al. (S 2020/0275431) is also considered as relevant prior arts for rejection of in claims 1, 2, 12, 13, 21, 23, and 24 for limitation “configured for transmitting a scheduling request message at a request transmission symbol T which is based on the reference symbol R and the periodicity of 7 symbols” (See BAE, ¶¶ 11, 285, 293).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHONG LA/Primary Examiner, Art Unit 2469